Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Howie Zaretsky on 9 June 2022.
The application has been amended as follows: 

1. A quantum computer, comprising:
a quantum processing unit, said quantum processing unit including:
one or more quantum cores, each quantum core having a plurality of qubits;
a plurality of classic support circuits electrically coupled to said one or more quantum cores, said plurality of classic support circuits including at least an injector circuit operative to inject a single particle and a detector circuit operative to detect the presence or absence of a single particle; and
wherein said one or more quantum cores and said plurality of classic support circuits are fabricated on a monolithic integrated circuit.

3. The quantum computer according to claim [[2]] 1, wherein said is operative to generate a feedback signal that is multiplexed to at least one of a pattern generator, a high speed data bus, and an external support unit.
5. The quantum computer according to claim 1, further comprising a cryogenic cooling unit operative to maintain said quantum processor unit integrated circuit at or below 4K.
8. A quantum computer, comprising:
one or more quantum processing units, each quantum processing unit including:
one or more quantum cores, each quantum core having a plurality of qubits;
a plurality of classic support circuits electrically coupled to said one or more quantum cores;
wherein said one or more quantum cores and said plurality of classic support circuits are fabricated on a separate monolithic quantum processor system on chip (SoC); and
an external interface SoC electrically coupled to each quantum processing unit.
12. The quantum computer according to claim 8, further comprising a cryogenic cooling unit operative to maintain said plurality of quantum processor unit SoCs at or below 4K.
13. The quantum computer according to claim 8, further comprising a cryogenic cooling unit operative to maintain said interface SoC at or below 77K.
15. A quantum computer, comprising:
a quantum processing unit, said quantum processing unit including:
one or more quantum cores, each quantum core having a plurality of qubits;
a plurality of classic support circuits electrically coupled to said one or more quantum cores;
wherein said one or more quantum cores and said plurality of classic support circuits are fabricated on a first monolithic system on chip (SoC);
an interface circuit electrically coupled to said quantum processing unit, said interface circuit including:
one or more classic computing cores;
one or more clock generation circuits;
one or more interface circuits; and
wherein said one or more classic computing cores, said one or more clock generation circuits, and said one or more interface circuits are fabricated on a second monolithic SoC.
19. The quantum computer according to claim 15, further comprising a cryogenic cooling unit operative to maintain said quantum processing unit SoC at or below 4K.
20. The quantum computer according to claim 15, further comprising a cryogenic cooling unit operative to maintain said interface SoC at or below 77K.
22.  A quantum computer, comprising:
a quantum processing unit, said quantum processing unit including:
one or more quantum cores, each quantum core having a plurality of qubits that include quantum dots located between control gates;
a plurality of classic support circuits electrically coupled to said one or more quantum cores;
one or more classic computing cores;
one or more clock generation circuits;
one or more interface circuits; and
wherein said one or more quantum cores, said plurality of classic support circuits, said one or more classic computing cores, said one or more clock generation circuits, and said one or more interface circuits are fabricated on a monolithic system on chip (SoC).
26. The quantum computer according to claim 22, further comprising a cryogenic cooling unit operative to maintain said quantum processing unit SoC at or below 4K.


Allowable Subject Matter
Claims 1-27 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAULINHO E SMITH/               Primary Examiner, Art Unit 2127